Exhibit 10.28

Note: Portions of this exhibit indicated by "[ * ]" are subject to a
confidential treatment request, and have been omitted from this exhibit.
Complete, unredacted copies of this exhibit have been filed with the Securities
and Exchange Commission as part of the Company's confidential treatment request.

INDEMNIFICATION AGREEMENT


               THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of
August 4, 2006, and effective as of the IPO Date (defined below) between XL
Financial Assurance Ltd., a Bermuda insurance corporation (“XLFA”), and XL
Insurance (Bermuda) Ltd, a Bermuda insurance corporation (“XLIB”).

W I T N E S S E T H:

               WHEREAS, XLFA and XLIB are both indirect wholly-owned
subsidiaries of XL Capital Ltd, a Cayman Islands corporation (“XL Capital”);

               WHEREAS, the stock of XLFA will be transferred to a newly-formed
holding company which will become the subject of an initial public offering
(“IPO”) by XL Capital or one of its wholly-owned subsidiaries;

               WHEREAS, XL Capital Assurance Inc. (“XLCA”), another indirectly
wholly-owned subsidiary of XL Capital, issued Financial Guaranty Insurance
Policies Nos. [ * ] and [ * ] on [ * ] (“Policies”), and XLCA has ceded certain
portions of these risks to XLFA pursuant to the Third Amended and Restated
Facultative Quota Share Reinsurance Treaty, dated as of July 1, 2006 (“QSA”);

--------------------------------------------------------------------------------



               WHEREAS, to facilitate the IPO, XLIB is prepared to indemnify
XLFA in respect of future adverse development as respects the cessions of the
Policies to it pursuant to the QSA.

               NOW, THEREFORE, in consideration of the mutual promises herein
contained and for other good and valuable consideration, and intending to be
legally bound, the parties hereto agree as follows:

ARTICLE I
COVERAGE

               Subject to the terms, conditions, and limitations of this
Agreement, XLIB agrees to indemnify XLFA on an aggregate excess of loss basis
for Aggregate Adverse Development up to the Maximum Liability Amount on the
Subject Business (as each such term is defined in Article V).

               No payments shall be made under this Agreement unless XLFA has
first paid Ultimate Net Loss in an amount in excess of the Retained Reserves.
Under no circumstances shall the total liability of XLIB under this Agreement
exceed the Maximum Liability Amount (as that term is defined in Article V).

               Nothing herein shall in any manner create any obligations or
establish any rights against XLIB in favor of any third parties or any persons
not parties to this Agreement except as provided in Article XIX.

-2-

--------------------------------------------------------------------------------



ARTICLE II
TERM

               This Agreement shall remain in full force and effect until the
expiry of all liabilities under this Agreement or Commutation as provided for in
Article IX.

               The provisions of this Agreement shall continue to apply to all
obligations and liabilities of the parties incurred hereunder to the end that
all such obligations and liabilities shall be fully performed and discharged.

ARTICLE III
TERRITORY

               The territorial scope of this Agreement shall be worldwide.

ARTICLE IV
[RESERVED]


ARTICLE V
DEFINITIONS


               The following definitions shall apply in respect of all use of
the defined terms in this Agreement:

               A.           “Aggregate Adverse Development” shall mean any
increase in Total Incurred (as defined herein) on the Subject Business that will
result in Ultimate Net Loss in an amount exceeding the Retained Reserves.

               B.           [RESERVED]


-3-

--------------------------------------------------------------------------------



               C.           “IPO Date” means the effective date of the initial
public offering of Security Capital Assurance Ltd.

               D.           [RESERVED]

               E.           “Loss Adjustment Expense” shall mean expenses of
XLCA ceded to XLFA and/or expenses of XLFA, in each case including all court
costs, fees and expenses; fees for service of process; fees to attorneys; cost
of undercover operative and detective services; fees and expenses for financial
advisors, attorneys, third party servicers and consultants; fees of independent
adjusters or attorneys for investigation or adjustment of claims beyond initial
investigation, cost of employing experts for preparation of reports,
photographs, diagrams, chemical or physical analysis or for advice, opinion or
testimony concerning claims under investigation or in litigation; costs for
legal transcripts of testimony taken at coroner's inquests, criminal or civil
proceedings; costs for copies of any public records; costs of depositions and
court reported or recorded statements; and any other similar fees; cost or
expense reasonably chargeable to the investigation, negotiation, settlement or
defense of a claim or loss or to the protection and perfection of the
subrogation rights of any insured covered by the policies relating to the
Subject Business. This amount shall not include overhead expenses of XLCA or
XLFA or salaries or expenses of persons employed by XLCA or XLFA in an
administrative or supervisory capacity, nor for ordinary office expenses of XLCA
or XLFA.

               F.           “Maximum Liability Amount” shall mean $300,000,000.

               G.           [RESERVED]

-4-

--------------------------------------------------------------------------------



               H.           “Retained Reserves” shall mean XLFA’s (a) gross case
reserves of $[ * ], calculated as of June 30, 2006, and (b) loss adjustment
expense reserve of $[ * ] arising from the Subject Business before giving
consideration to this Agreement, and after giving consideration to the
facultative quota share reinsurance agreement effective August 17, 2001 between
XLFA, as ceding company, and XLI, as reinsurer, as amended by amendment no 1
effective as of the IPO Date (the “XLFA/XLI Agreement), and before giving effect
to any other third party reinsurance.

               I.           “Subject Business” shall mean the risks attaching
under XLFA’s reinsurance pursuant to the QSA of certain portions of (a)
Financial Guaranty Insurance Policy [ * ] issued by XLCA on [ * ] and (b)
Financial Guaranty Insurance Policy [ * ] issued by XLCA on [ * ].

               J.           “Term” shall mean the period from the IPO Date until
the expiry of all liabilities under this Agreement, both days inclusive, in
which increases to the Aggregate Adverse Development are eligible for coverage
under this Agreement.

               K.           “Total Incurred” shall mean the sum of (i) Ultimate
Net Loss paid after the IPO Date plus (ii) case reserves for Ultimate Net Loss
unpaid.

               L.           “Ultimate Net Loss” shall mean the actual amount
XLFA has paid or has become liable to pay with respect to the Subject Business
including, without limitation, losses, Loss Adjustment Expenses, and the amount
of any Extra Contractual Obligations and/or Excess Limits Liability after giving
consideration to the XLFA/XLI Agreement, and before giving effect to any other
third party reinsurance.

-5-

--------------------------------------------------------------------------------



               All salvages, recoveries, or payments recovered or received
subsequent to a loss settlement under this Agreement shall be applied as if
recovered or received prior to the aforesaid settlement and pursuant to Article
XIV and all necessary adjustments shall be made by the parties hereto, provided
always that nothing in this definition shall be construed to mean that Ultimate
Net Loss under this Agreement is not recoverable until XLFA’s Ultimate Net Loss
has been ascertained.

ARTICLE VI
EXTRA CONTRACTUAL OBLIGATIONS AND EXCESS LIMITS LIABILITY

               “Extra Contractual Obligations” as used in this Agreement shall
mean those liabilities not covered under any other provision of this Agreement,
including third party claims against XLCA, which arise from the handling of any
claim on business covered hereunder, such liabilities arising because of, but
not limited to, the following: failure to settle within the limit of the
Policies, by reason of alleged or actual negligence, fraud, or bad faith in
rejecting an offer of settlement, in the preparation of the defense, in the
trial of any action against the insured or reinsured, or in the preparation or
prosecution of an appeal consequent upon such action, all as determined by XLCA
in its sole discretion.

               “Excess Limits Liability” as used in this Agreement shall mean
damages payable in excess of the limit of the Policies as a result of alleged or
actual negligence, fraud, or bad faith in failing to settle and/or rejecting a
settlement within the limit of the Policies, in the preparation of the defense,
in the trial of any action against the insured or reinsured, or in the
preparation or prosecution of an appeal consequent upon such action. Excess
Limits Liability is any amount for which XLCA would have been contractually
liable to pay, as determined by XLCA in its sole discretion, had it not been for
the limits of the reinsured Policy.

-6-

--------------------------------------------------------------------------------



               The date on which any Extra Contractual Obligation and/or Excess
Limits Liability is incurred by XLCA shall be deemed, in all circumstances, to
be the date of the original loss.

               In the event any provision of this Article VI is rendered illegal
or unenforceable by the laws, regulations, or public policy of any jurisdiction,
such provision shall be considered void as respects that jurisdiction only, and
such a consideration shall not affect the validity or enforceability of any
other provision of this Article VI in that jurisdiction nor the enforceability
of such provision in any other jurisdiction.

               In no event shall coverage be provided to the extent that such
coverage is not permitted under New York Law.

ARTICLE VII
[RESERVED]


ARTICLE VIII
[RESERVED]


ARTICLE IX
COMMUTATION

               This Agreement may be commuted upon the mutual agreement of the
Parties. Upon any commutation XLIB will receive a full and final release from
all past, current and future liability under or related to this Agreement.

-7-

--------------------------------------------------------------------------------



ARTICLE X
REPORTS AND REMITTANCES

               A.           As respects the Subject Business, XLFA shall furnish
to XLIB within fifty (50) days after the end of each calendar quarter:

               

               1.           The quarterly account of Ultimate Net Loss paid as
of the end of the calendar quarter and on a cumulative basis from the effective
date of this Agreement; and

               2.           XLFA’s estimate of case reserves for Ultimate Net
Loss unpaid as of the end of the calendar quarter;

               B.           Within thirty (30) days following receipt of XLFA's
quarterly report as called for above, XLIB shall pay to XLFA the positive
amount, if any, by which paid Ultimate Net Loss from the effective date of this
Agreement through the end of the calendar quarter, both dates inclusive, exceeds
the Retained Reserves, minus any Ultimate Net Loss (net of any Ultimate Net Loss
overpayments paid by XLFA) previously paid by XLIB under this Agreement. If XLIB
shall dispute the amount owing by the debtor party as set forth in the report,
the debtor party nevertheless shall pay the amount in dispute to the creditor
party as provided in this paragraph pending resolution of the dispute as
provided in this Agreement.

               C.           Notwithstanding the foregoing, at the option and
upon the demand of XLFA, when the amount due in the aggregate as a result of any
payment(s) on a claim under the policies relating to the Subject Business
(“Policy Payment”) exceeds US $500,000, XLFA shall be paid by special remittance
within five (5) business days upon receipt of a special account,

-8-

--------------------------------------------------------------------------------



which shall be prepared by XLFA and shall contain all relevant details in
connection with the claim.

               D.           RESERVED.

               E.           In addition to the foregoing, as soon as reasonably
possible following the end of each calendar year, at XLIB’s request XLFA shall
provide XLIB with a copy of XLFA’s Annual Report and/or statutory Annual
Statement.

ARTICLE XI
LOSS SETTLEMENTS AND LOSS ADJUSTMENT EXPENSES

               XLCA shall be the sole judge as to what shall constitute a claim
or loss covered under the Subject Business. XLCA shall, in its sole discretion,
monitor, evaluate, negotiate, adjust, investigate, settle, defend or compromise
all claims or potential claims and all losses or potential losses, including
Extra Contractual Obligations and Excess Limits Liability. All such
negotiations, adjustments, investigations, settlements, defenses and compromises
shall be unconditionally binding on XLIB. In addition to amounts paid in
settlement of losses, XLIB shall be liable for its proportionate share of all
reasonable Loss Adjustment Expenses.

               XLFA shall at all times use reasonable best efforts to keep XLIB
apprised of the status of any material events with respect to the Subject
Business and shall consult with XLIB as respects exercise of its rights and
obligations under the QSA in respect of any material aspect of the Subject
Business.

-9-

--------------------------------------------------------------------------------



ARTICLE XII
FOLLOW THE FORTUNES

               A.           XLIB’s liability shall attach simultaneously with
that of XLFA and shall be subject in all respects to the same risks, terms,
rates, conditions, interpretations, assessments, waivers, and to the same
modification, alterations and cancellations as the policies, the true intent of
this Agreement being that XLIB shall, in every case to which this Agreement
applies, follow the underwriting fortunes of XLFA and XLIB shall be bound,
without limitation, by any payments and settlements entered into by XLFA in good
faith.

               B.           Nothing shall in any manner create any obligations
or establish any rights against XLIB in favor of any third parties or any
persons not parties to this Agreement.

ARTICLE XIII
OFFSET

               In the event of insolvency of either XLFA or XLIB, offset shall
be permitted in accordance with the terms of this Article. Subject to the
foregoing, each party hereto shall have, and may exercise at any time and from
time to time, the right to offset any balances due from such party to the other
party hereto under this Agreement or under any other agreement heretofore or
hereafter entered into by and between them, and may offset the same against any
balance or balances due or to become due to the former from the latter under the
same or any other agreement between them; and the party asserting the right of
offset shall have and may exercise such right and regardless of the capacity in
which each party acted under the agreement or, if more than one, the different
agreements involved.

-10-

--------------------------------------------------------------------------------



ARTICLE XIV
SALVAGE AND SUBROGATION

[RESERVED]


ARTICLE XV
DELAYS, ERRORS, AND OMISSIONS

               Any inadvertent delay, error, or omission made in connection with
this Agreement or any transaction hereunder shall not relieve either party from
any liability that would have attached had such delay, error, or omission not
occurred, provided that any error or omission is rectified as soon as reasonably
practical.

ARTICLE XVI
AMENDMENTS AND ALTERATIONS

               This Agreement may be changed, altered, or amended as the parties
may agree, provided such change, alteration, or amendment is evidenced in
writing or by endorsement executed by XLFA and XLIB.

ARTICLE XVII
ACCESS TO RECORDS

               Provided XLIB gives at least fifteen (15) days prior written
notice, it or its designated representatives, provided such representatives are
reasonably acceptable to XLFA, shall have the right to inspect at any reasonable
time, in the office of XLFA where the files are located, all records of XLFA
that pertain in any way to this Agreement; XLIB’s right of inspection

-11-

--------------------------------------------------------------------------------



shall survive expiration or cancellation of this Agreement, so long as any claim
or premium matters remain outstanding.

               All non-public information provided in the course of the
inspection shall be kept confidential by XLIB as against third parties, except
as respects any obligation to do so by law or contract.

ARTICLE XVIII
RESERVES AND FUNDING

[RESERVED]


ARTICLE XIX
INSOLVENCY

               In the event of the insolvency of XLFA and the appointment of a
liquidator, receiver, conservator or statutory successor, reinsurance due under
this Agreement shall be payable with reasonable provision for verification, on
the basis of the liability of XLFA resulting from claims allowed against XLFA by
any court of competent jurisdiction or by any liquidator, receiver, conservator
or statutory successor having authority to allow such claims without diminution
because of such insolvency or because such liquidator, receiver, conservator or
statutory successor has failed to pay all or a portion of any claims.

               Payments by XLIB as set forth above shall be made directly and
exclusively to XLFA or to its liquidator, receiver, conservator or statutory
successor except (a) where this Agreement specifies another payee in the event
of the insolvency, or (b) XLIB, with the consent

-12-

--------------------------------------------------------------------------------



of the direct insureds, has assumed such policy obligations of XLFA as direct
obligations to the payees under such policies in substitution for the
obligations of XLFA to such payees.

               In the event of the insolvency of XLFA, the liquidator, receiver,
conservator or statutory successor shall give written notice of the pendency of
a claim against XLFA under policies reinsured within a reasonable time after
such claim is filed in the insolvency proceeding. During the pendency of such
claim, XLIB has the right but not the duty to investigate said claim and
interpose in the proceeding where the claim is to be adjudicated, at its own
expense, any defense or defenses that it may deem available to XLFA, or its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by XLIB will be chargeable against XLFA, subject to court approval, as
part of the expense of liquidation to the extent of a proportionate share of the
benefit which may accrue to XLFA solely as a result of the defense undertaken by
XLIB. Should XLFA go into liquidation or should a receiver be appointed, XLIB
will be entitled to exercise any offset rights specifically provided by this
Agreement and to offset any other sums permitted under applicable law.

ARTICLE XX
ARBITRATION

               Any controversy or claim arising out of or relating to this
Agreement, or any alleged breach thereof, shall be determined by a sole
arbitrator in accordance with the Bermuda International Arbitration and
Conciliation Act 1992. The award of the arbitrator shall be final, binding and
non-appealable, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. All parties to any arbitration
pursuant to this clause shall bear their own costs (but not the costs of any
other party) unless the arbitrator shall otherwise decide.

-13-

--------------------------------------------------------------------------------



ARTICLE XXI

[RESERVED]


ARTICLE XXII

[RESERVED]


ARTICLE XXIII
GOVERNING LAW

               This Agreement shall be governed by and construed according to
the internal laws of the State of New York without giving effect to the
principles of conflicts of laws thereof.

ARTICLE XXIV
CURRENCY

               The currency to be used for all purposes of this Agreement shall
be the currency of the United States of America. And the sign “$” in this
Agreement refers to United States of America dollars.

-14-

--------------------------------------------------------------------------------



ARTICLE XXV
COMMUTATION OF OTHER REINSURANCE

               XLFA must give prior written notice to XLIB and XLIB must consent
in writing to the commutation of any reinsurance provided by the QSA with
respect to the Subject Business.

ARTICLE XXVI
NOTICE

               All notices requests, demands, approvals and other communications
under this Agreement shall be in writing and shall be delivered personally, sent
by facsimile transmission or sent by certified, registered or express mail,
postage prepaid or sent by overnight courier or sent by email to an address
specified by one party to the other in writing. Any such notice or other
communication shall be deemed given: (a) upon actual delivery if presented
personally or sent- by overnight delivery or by facsimile transmission or sent
by email and (b) three (3) business days following deposit in the United States
mail, if sent by certified, registered or express mail, postage prepaid, in each
case to the following addresses:

If to XLFA:    
XL House 

One Bermudiana Road 

Hamilton HM JX 

Bermuda 

Attention: Michael Rego 
     
If to XLIB: 
XL House    One Bermudiana Road    Hamilton HM JX    Bermuda    Attention:
Daniel Sussman 


-15-

--------------------------------------------------------------------------------



ARTICLE XXVII
ASSIGNMENT

               This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and legal
representatives. This Agreement is not assignable except by operation of law or
by mutual consent of the parties hereto; such consent not to be unreasonably
withheld.

-16-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

  XL FINANCIAL ASSURANCE LTD.            By: /s/ Michael Rego                  
Name: Michael Rego         Title:  Chief Operating Officer           XL
INSURANCE (BERMUDA) LTD            By: /s/ Charles Stanley Lee                  
Name: Charles Stanley Lee         Title:  SVP, Chief Financial Officer


-17-

--------------------------------------------------------------------------------